Citation Nr: 1220316	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  09-02 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for fibromyalgia, to include as secondary to PTSD.

3.  Entitlement to service connection for upper back and neck pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to March 1990.

These matters come before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO, among other things, denied entitlement to service connection for PTSD, fibromyalgia, and upper back and neck pain.  The Veteran filed a May 2007 notice of disagreement (NOD) in which she indicated that she disagreed as to the issues of PTSD, fibromyalgia, and left flank pain.  Given that there was no decision denying entitlement to service connection for left flank pain, the RO interpreted the NOD as being to upper back and neck pain (as well as the other two disabilities for which entitlement to service connection had been denied and were accurately identified by the Veteran in her NOD), and issued a December 2008 statement of the case (SOC) as to these three issues.  The Veteran indicated in her January 2009 substantive appeal (VA Form 9) that she wanted to appeal all issues listed in the SOC.  These were the issues identified at the beginning of the February 2012 Board hearing.  Consequently, the Board considers the issue of entitlement to service connection for upper back and neck pain to be before it on this appeal.  Cf. Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA can waive objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

As noted, in February 2012, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.  At the time of the hearing, the Veteran submitted additional evidence with a waiver of initial RO review of this evidence. 
 

The issues of entitlement to service connection for fibromyalgia, to include as secondary to PTSD, and entitlement to service connection for upper back and neck pain, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has PTSD that is related to an in-service personal assault.


CONCLUSION OF LAW

PTSD was incurred in service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  However, as the Board is granting the only claim being decided herein, for entitlement to service connection for PTSD, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

There are also particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Establishing service connection for PTSD requires (1) a diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f).

The Court's prior case law has indicated that corroboration of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  However, in Menegassi v. Shinseki, 638 F.3d 1379, 1381-1382 (Fed. Cir. 2011), the Federal Circuit held that the Court erred as a matter of law by stating that an examination report cannot be used to establish the occurrence of a stressor.  Moreover, in Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims such as this one for service connection for PTSD based on personal assault.  In particular, the Court held that the provisions in VA's Adjudication Manual which address PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  Moreover, VA has amended the PTSD regulations to provide that evidence other than the Veteran's service records can corroborate the occurrence of a claimed in service stressor based on personal assault.  See 67 Fed. Reg. 10330-01 (Mar. 7, 2002), previously codified at 38 C.F.R. § 3.304(f)(4).  A recent amendment renumbered this provision to appear at 38 C.F.R. § 3.304(f)(5).  See 75 Fed. Reg. 39843-01 (July 13, 2010).

Examples of such evidence include evidence of behavior changes following the claimed assault.  Evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, and mental health counseling centers, hospitals, or physicians. 38 C.F.R. § 3.304(f)(5) also provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  The Federal Circuit recently held that under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated. Menegassi, 638 F.3d at 1382.

The Veteran has been diagnosed on multiple occasions with PTSD in the VA treatment records and on the September 2006 VA examination performed by a psychologist.  In her written statements and Board hearing testimony, the Veteran consistently alleged that, from the beginning of her service in Germany, her superior officer engaged in a pattern sexual harassment both verbal and physical in nature, including one occasion on which he dragged her down two flights of stairs and indicated that he was going to carry out his frequent threat of rape.  The harassment increased when the Veteran made a statement in support of another soldier who had a conflict with the superior officer.  As a result of this conduct she began to have abdominal pain due to stress and sought psychiatric treatment at one point.  The Board finds that the Veteran's Board hearing testimony to this effect is credible.

The September 2006 examiner wrote that, after reviewing the claims file and examining the Veteran, he concluded that she had ongoing PTSD secondary to the physical sexual assault that she alleged occurred during service, and that it was more likely than not that the PTSD was related to that in-service assault.  The examiner did not find that the in-service assault occurred; rather, he rendered his opinion "assuming that the information offered and gathered is accurate and reliable (especially with respect to the physical assault)."

The above evidence reflects that the Veteran has PTSD that is attributable to the personal assault that she described in service.  The only issue is whether there is credible supporting evidence that the claimed stressor occurred.  The Board finds that there is such credible supporting evidence.  Specifically, there are August 2004 lay statements from the Veteran's mother and ex-spouse, who was also a fellow soldier, indicating that the Veteran made statements to them at the time of the alleged incidents that were consistent with her current testimony.  Also supporting the Veteran's claimed stressors are her contemporaneous in-service written statement in support of a fellow soldier who had a conflict with the superior officer and her contemporaneous written complaint against the superior officer, as well as the November and December 1989 STR notations indicating that the Veteran related her abdominal symptoms to stress and was seen in the mental health clinic.

As the lay statements and service records support the Veteran's credible and consistent account of personal assault against her in service, there is credible supporting evidence that her claimed stressor occurred.  Moreover, she has been diagnosed with PTSD based on this claimed in-service stressor by a VA psychologist.  Entitlement to service connection for PTSD is therefore warranted.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The Veteran has claimed entitlement to fibromyalgia as secondary to PTSD.  One basis for the RO's denial was the fact that entitlement to service connection for PTSD had not been granted.  As entitlement to service connection for PTSD has been granted, remand to the RO to consider this theory of entitlement is warranted.  In addition, the Veteran's representative cited a Mayo Clinic study indicating that emotional trauma may cause fibromyalgia.  Moreover, on the October 2006 VA orthopedic examination with regard to the hands and wrists, the examiner wrote, "I believe that she does have hand and wrist pain because of her rheumatology diagnosis of fibromyalgia and this had its origin after military service time."  As the evidence reflects that the Veteran's fibromyalgia may be associated with service or a service connected disability, a VA examination is warranted as to the etiology of fibromyalgia.  See 38 C.F.R. § 3.159(c)(4)(C).

In addition, there are extensive records relating to the Veteran's lumbar spine, including a September 2006 VA examination report that contains diagnoses of lumbar degenerative joint and disc disease and fibromyalgia, as well as a medical opinion indicating that current low back disability was more likely related to a post service 1995 motor vehicle accident than low back complaints in service.  However, there is relatively little medical evidence regarding the upper back and neck, i.e., the cervical spine, and the Veteran is competent to state that she currently experiences upper back and neck pain and that she did so in service.  Moreover, it would be helpful to adjudicators to have a medical opinion as to whether upper back and neck pain are symptoms of fibromyalgia or are symptoms of a different disease.  Consequently, remand of the claim and consideration of these questions on the VA examination ordered in connection with the fibromyalgia claim is warranted. 

Accordingly, the claims for entitlement to service connection for fibromyalgia, to include as secondary to PTSD, and entitlement to service connection for upper back and neck pain are REMANDED for the following action:

Schedule the Veteran for an appropriate VA examination as to the nature and etiology of her fibromyalgia and upper back and neck pain.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first indicate whether the Veteran's upper back and neck pain are symptoms of her fibromyalgia or symptoms of a different disease.  Then, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's fibromyalgia is related to service or service-connected PTSD.  If the examiner finds that the fibromyalgia is not caused by PTSD, he or she should specifically state whether it is aggravated by PTSD.  If the examiner finds that fibromyalgia is aggravated by PTSD, the examiner should identify the baseline level of severity of the fibromyalgia as established by medical evidence prior to aggravation and indicate the extent of the aggravation.

If the upper back and neck pain are not symptoms of fibromyalgia, the examiner should indicate whether any current cervical spine disability is related to service.

A complete rationale should accompany each opinion. .

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that her reports must be taken into account in formulating the requested opinions. 

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


